21 A.3d 1004 (2011)
In re Kurt D. MITCHELL, Respondent.
No. 11-BG-294.
District of Columbia Court of Appeals.
Filed June 23, 2011.
Before BLACKBURNE-RIGSBY, Associate Judge, NEBEKER and KING, Senior Judges.

ORDER
PER CURIAM
On consideration of the of the certified order from the Supreme Court of Florida suspending respondent for a period of ten days by consent, see The Florida Bar v. Mitchell, 46 So.3d 1003 (Fla.2010), this court's April 1, 2011, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal disciplines should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Kurt D. Mitchell, Esquire, is hereby suspended for a period of ten days. See In re Fuller, 930 A.2d 194, 198 (D.C.2007) and In re Willingham, 900 A.2d 165 (D.C.2006)(rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate, including those involving disbarment). It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).